

Exhibit 10.13


[Cypress Letterhead]


January 15, 2015


Pam Tondreau
Danville, California


Dear Pam,


We are pleased to extend an offer of employment to you to join Cypress
Semiconductor Corporation. Effective on the date specified below, you will
become a full-time employee of the Company to serve in the position of Senior
Vice President and General Counsel reporting to Paul Keswick, Executive Vice
President and to perform other such duties and responsibilities as may be
assigned to you from time to time by the President or the Board of Directors of
the Company.


In consideration for all services rendered by you in such employment, you will
be paid based on an annual salary of $260,000. Salary payments will be made
bi-weekly. During your employment, you shall be entitled to participate in the
Company's employee fringe benefit programs, stock purchase and 401(k) plans to
the extent of your eligibility.


You will be a participant in the Cypress Semiconductor 2015 Key Employee Bonus
Program (KEBP). Your target incentive will be 50% of the base salary. Your
participation starts on your hire date. Your actual incentive will be based on
both company and individual performance.


You have been granted 25,000 Performance Based Restricted Stock Units (PARS)
under our Company’s PARS program. All RSUs awarded under and are subject to this
Plan. The Compensation Committee will set the 2015 performance milestones and
vesting schedule required for the 2015 PARS targets in Q1, 2015. You may be
eligible to earn your 2015 PARS if the performance milestones are achieved by
the end of the 2015 fiscal year. The terms and conditions will be outlined in
the PARS agreement which will be delivered in Q1, 2015.


Subject to the approval of the Compensation Committee, Cypress offers you a
grant of 90,000 Restricted Stock Units (RSUs). RSUs are a promise by the company
to give you shares of common stock in the future, provided your employment is
continuous. Your RSUs will vest over five years at the rate of 1/5 (20%) per
year as of the anniversary of your hire date. RSUs have no exercise price and
therefore always have value. Once vested, the value of each RSU is equal to the
value of one share of Cypress’s stock as reported on the NASDAQ. Upon vest, any
applicable taxes will be withheld in the form of shares, or you will be required
to sell enough shares to pay the taxes required to be withheld, or you will need
to use cash from external sources to satisfy the tax requirements. Vested RSUs
remain yours for as long as you hold the shares, even if the company no longer
employs you. You may sell them immediately upon vest or hold onto them for
however long you like. In the latter case, you bear the risk of the stock
declining in price and your shares losing value.


Your entire grant will begin vesting on your hire date. You must accept your
stock grant through the on-line acceptance at E*TRADE
(https://us.etrade.com/e/t/home). The acceptance of your grant must be completed
within sixty (60) days of E*TRADE’s email notification to you that “You have a
New Grant”.


Within the first 30 days of your Cypress employment you are required to be
trained on the Code of Business Conduct and Ethics. The training is online and
is available through Cypress University (CYU) on the Cypress Intranet.


Within the first 30 days of your Cypress employment you are required to take and
successfully complete the Workplace Harassment Training. The training is online
and is available through Cypress University (CYU) on the Cypress Intranet.


Your employment with Cypress will be at-will. This means that both you and
Cypress can end your employment at any time, whether or not there is cause or
notice. No one other than the Chief Executive Officer and the Executive Vice
President of Human Resources has the authority to change this arrangement or to
make any agreement contrary to this. Any such agreement must be in writing, must
be signed by the Chief Executive Officer and the Executive Vice President of
Human Resources, and must express a clear intent to alter the at-will nature of
your employment relationship.


This offer is contingent upon your ability to present documents establishing
your right to work in the United States as required by the 1986 Federal
Immigration Reform and Control Act.


Upon your acceptance of employment, you will sign the Company's standard
Proprietary Information and Inventions Agreement and the Hiring Non Disclosure
Agreement.


You hereby confirm that (i) you will not disclose or use any confidential or
proprietary information or trade secrets of any prior employer or other person
in connection with your employment by the Company, (ii) you are not subject to
any agreement or restriction which would restrict your employment with the
Company, and (iii) you have not solicited, nor has the Company requested that
you solicit, any person employed by your former employer to join the Company.


U.S. Export laws require Cypress to obtain licenses for foreign nationals from
certain countries (for example, Libya, Iraq) who will have access to certain
types of technology. If an export license is required, the U.S. government must
grant that license before you are permitted to commence your job assignment.
This offer of employment may be contingent upon issuance of a license. Please
contact your Cypress HR Generalist at 408/432-7001 if you have any questions
about how the export control laws apply to your employment.


This offer is valid through 12:00 noon, January 22, 2015.


Very truly yours,


/s/ Paul Keswick


Paul Keswick
Executive Vice President
/s/ Sriramachandrudu V


Sriramachandrudu V
Human Resource Generalist







I accept Cypress’ offer of at-will employment and agree to all of the terms
described in this letter:




Signature /s/ P. Tondreau


Date 1-21-15


Expected Start Date 1-22-15
Please provide your preferred name, if any, so that we may order a
cubicle/office name plate and for your Cypress e-mail account:


First Name: Pamela Last Name: Tondreau @cypress.com


In addition to the email address selected above, employees are assigned four
letter “Cypress Initials” which are used for a variety of purposes during your
employment. To assist in the selection of your Cypress Initials, please provide
your preferred four (4) letter initials below:


Option #1 PLT Option #2 ________ Option #3 ________


